DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.

Status of Claims
In the Claims filed on 01/24/2022: 
No claim(s) have been amended. 
Claim(s) 4 has/have been canceled. 
Claim(s) 1-3, and 5-20 is/are pending in this application.
Claim(s) 1-3, and 5-20 are rejected below.
Claim Form and Arrangements
MPEP section 608.01(n)(IV) recites:
“A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. A claim which depends from a dependent claim should not be separated therefrom by any claim which does not also depend from said "dependent claim." It should be kept in mind that a dependent claim may refer back to any preceding independent claim. These are the only restrictions with respect to 

For example, claim 6 depends on claim 3 and comes after claim(s) 5 which depends on claim 1 (claim 6 should come before claim(s) 5 because of its dependency on claim 3 (claim 6 should come immediately after claim 3).
As noted above, Applicant is advised to follow the order of dependencies for claims and not separate claims that depend from a preceding claim.

Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive.
 In their arguments applicant argued:

The applicant has italicized two portions of claim 1 which refer to the same limitation, that the battery powered vehicle flies through the charging zone with the charging interface and the charge receiving interface engaged.
The only statement in the rationale supporting the rejection of claim 1 that might apply to the limitation(s) italicized in claim 1 repeated above is: 
"Although Michalski does teach each of the vehicle charging facilities comprising a charging zone proximate the charging facility through which the battery-powered vehicle passes and a charging interface adapted to engage with and to provide a charging current to a charge receiving interface implemented on the battery-powered vehicle (Michalski Fig. 3, 4 n[47]." 
Paragraph [0047] of Michalski is reproduced here. 
"[0047] FIG. 3 is a more complete view of one embodiment of the stand 11 with shafts 22 for receiving collars 16 of the UAV 10. In this embodiment, the stand 11 has an upper base plate 30 and a lower base plate 32 to which the shafts are moveably affixed, as explained below. The two base plates 30 and 32 provide strength and support for the shafts 22. The upper base plate 30 may serve as a receiving plate similar to the receiving plate 26, having optical or RF sources/sensors 28. The lower base plate 32 may be situated above a shelf 34 of a stand supporting structure 36. In some embodiments, a single plate, or plurality of plates greater than two, may be utilized to capture or support the shafts 22. The stand supporting structure 36 may provide space for electronics that include control electronics 38, power supplies and power charger 40 and RF communications 42, as well as networked computing systems, a server, a GPS base station, RF or optical identifiers, material handlers, and/or other related stand mechanical and electronic subsystems." 
Figs. 1-4 of Michalski show a system in which a drone is landed on a stand by engaging upright posts. There is no teaching in Michalski that the battery of the drone is charged while the drone is flying under its own power. In fact the broadest claim in Michalski that recites the time of charging of the drone's battery is claim 4, which recites: 
4. The stand of claim 1, further comprising a conductor to make electrical contact with a conductor of the UAV to charge a battery of the UAV when the UAV is landed on the stand. (Emphasis added) 
The applicant states that claim 1 distinguishes, and is patentable over Michalski as well as Morgan-Brown and Lee of record, taken singly or in combination, and all other references cited and applied, by the limitation(s) recited in claim 1 of a charging zone proximate each charging interface through which the battery-powered vehicle passes while flying under power from an on-board battery, each charging interface adapted to engage with and to provide a charging current to a charge-receiving interface implemented on the battery-powered vehicle as the battery-powered vehicle flies through the charging zone, and wherein the battery powered vehicle flies through the charging zone with the charging interface and the charge receiving interface engaged. No reference cited or applied suggests or anticipates this limitation, so claim 1 is patentable to the applicant, and claims 2, 3 and 5-20 depended directly or indirectly from claim 1 are patentable at least as depended from a patentable claim. 

The examiner respectfully disagrees. As an initial point applicant’s arguments appear to be a piecemeal analysis of the references as the only reference whose teachings are addressed specifically is Michalski. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	With respect to applicant’s statements:
The applicant has italicized two portions of claim 1 which refer to the same limitation, that the battery powered vehicle flies through the charging zone with the charging interface and the charge receiving interface engaged.
The only statement in the rationale supporting the rejection of claim 1 that might apply to the limitation(s) italicized in claim 1 repeated above is: [Paragraph [0047] of Michalski]…

There is no teaching in Michalski that the battery of the drone is charged while the drone is flying under its own power…
	and 	
The applicant states that claim 1 distinguishes, and is patentable over Michalski as well as Morgan-Brown and Lee of record, taken singly or in combination, and all other references cited and applied, by the limitation(s) recited in claim 1…

It is noted that Michalski was not actually relied upon for teaching the feature that applicant is arguing Michalski does not teach. In fact, in the previous action, it was acknowledged that Michalski did not teach this feature. The reference that was relied upon for teaching this feature was Lee. Lee very clearly shows a system for managing charging of a battery powered vehicle wherein a battery of the drone is charged while the drone is flying under its own power (See previously cited Lee Title, Fig. 9a-b ¶[24, 77-81] wherein Lee is specifically shows the vehicle being charged while it flies and even discloses that it can charge while in a hovering state) and that the system needs to fly under its own power while it moves through the charging area. As such the examiner disagrees with applicant’s statements that:
The only statement in the rationale supporting the rejection of claim 1 that might apply to the limitation(s) italicized in claim 1 repeated above is: [Paragraph [0047] of Michalski]…
The applicant states that claim 1 distinguishes, and is patentable over Michalski as well as Morgan-Brown and Lee of record, taken singly or in combination, and all other references cited and applied, by the limitation(s) recited in claim 1…

Since Lee very clearly teaches this feature and thus the combination of Michalski, Morgan-Brown and Lee teaches this feature.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 15-16, and 18-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 1, 15-16, and 18-19 cite the limitation “the transportation system control node”. There is insufficient antecedent basis for this limitation because no “the transportation system control node” has been previously disclosed in claims 1, 15-16, and 18-19 or any parent claim. For the sake of this action “the transportation system control node” has been interpreted as “[the] computerized control node” disclosed in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-6, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalski (US 2016/0376031) in view of Morgan-Brown (US 2019/316924), and Lee (US 2017/0182901).

With respect to claim 1 Michalski teaches a system for managing charging of a battery-powered vehicle powered vehicle in a transportation infrastructure comprising: 
a computerized control node (Michalski Fig. 11 element 110 ¶[82] “server”) having network connectivity to a first network supporting covering a geographic region (Michalski Fig. 10 ¶[47-48, 77-78]); 
a plurality of vehicle charging facilities (Michalski Fig. 10 element 11c ¶[77-78] “stand”) distributed within the geographic region covered by the network (Michalski Fig. 10 ¶[77-78]); and 
a computerized charge controller connected to each one of the plurality of charging facilities (Michalski Fig. 11 element 118 ¶[97-98] “control system”);
It is noted that although Michalski does not explicitly refer to the communication system as being a “Wide area network” (WAN), the communication system described by 
Although Michalski does not appear to explicitly teach: 
wherein the transportation system control node, based on a starting point and a destination for the battery-powered vehicle within the geographic region, and preprogrammed range on a charged battery for the battery-powered vehicle, selects, prior to the battery-powered vehicle leaving the starting point, a specific grouping of the plurality  vehicle charging facilities and assigns that specific grouping of charging facilities as a route cluster network (RCN) of charging facilities for meeting charging requirements of the battery-powered vehicle traveling for the starting point to the destination, scheduling a charging event for the battery-powered vehicle at each of the vehicle charging facilities in the RCN .

this feature is strongly implied by Michalski. More specifically, Michalski teaches that a flight plan can be provided “including stops” (Michalski ¶[117]). From the context of Michalski, one of ordinary skill in the art would recognize that the stops along the flight plan are intended to correspond to stopping to recharge the uav as necessary. This would therefore correspond to the limitations from applicant’s claim shown above wherein a flight plan is created for the UAV with stops for recharging the UAV planned out along the way. However assuming arguendo and the stops taught by Michalski are for other purposes, applicant has been provided with Morgan-Brown.
Morgan-Brown teaches an electric vehicle routing system wherein the transportation system control node (Morgan-Brown Fig. 1 element 104 ¶[30] “route determination module”), based on a starting point and a destination for the battery-powered vehicle within the 
Thus as shown above Michalski teaches a base invention of a drone being serviced by multiple charging locations as it travels along a flight path and Morgan-Brown teaches identifying which charging locations can service an electric vehicle as it travels along a route prior to the start of the trip. These two references are analogous to one another because both are drawn to managing the charge of a drone. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Michalski to apply the teachings of Morgan-Brown because the teaching of identifying which charging locations can service an electric vehicle as it travels along a route prior to the start of the trip taught by Morgan-Brown was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a drone being serviced by multiple charging locations as it travels along a flight path taught by Michalski to yield the advantage of providing better planning of a trip and avoiding accidently running out of power mid-flight and the results would have been predictable to one of ordinary skill in the art.

Lee teaches a vehicle charging facility comprising a vertical post extending upward from a base at a ground surface (Lee Title, Fig. 7 ¶[76]), the post having two charging interfaces implemented at different heights on the vertical post (Lee Title, Fig. 7 elements 210 ¶[76] “fastening holes”), a charging zone proximate each charging interface through which the battery-powered vehicle passes while flying under power from an on-board battery (Lee Title, Fig. 9a-b ¶[24, 77-81] wherein the UAV is guided To the charging area), each charging interface adapted to engage with and to provide a charging current to a charge-receiving interface implemented on the battery-powered vehicle as the battery-powered vehicle flies through the charging zone (Lee Title, Fig. 9a-b ¶[24, 77-81]).
Thus as shown above, Michalski teaches all relevant limitations except does not explicitly teach using the element of a charging station with a post like design. Lee teaches a 

With respect to claim 3 Michalski teaches a system wherein the vehicle charging facilities comprise both dedicated charging stations and multiple purpose facilities (Michalski Fig. 10 ¶[47-48, 77-78]).


With respect to claim 5 Michalski teaches a system wherein the charging interface comprises one or both of slider rails or wireless charging pads (Michalski Fig. 1-6 element 22 ¶[45]). 

With respect to claim 6 Michalski teaches a teaches a system wherein the multiple purpose facilities comprise exchange stations, embarking stations, or debarking stations, and 

With respect to claim 15 Michalski teaches a system wherein the electric vehicle battery-powered vehicle syncs with the transportation system control node once a travel event is uploaded status (Michalski Fig. 15 elements s10-s23 also Figs 16-24 ¶[128-129]). It is noted that the act of handing off control from one computer to another is basic communications and it would an obvious modification to one of ordinary skill in the art to modify Michalski to have the onboard controlling the UAV during charging vs having the station computer controlling the UAV as the results of such a modification would be predictable..

With respect to claim 16 Michalski teaches a control system, wherein the transportation system control node periodically contacts battery powered vehicles to determine status (Michalski ¶[113-117]). 

With respect to claim 17 Michalski teaches a control system, wherein each charging facility charge controller communicates at least vehicle charge status and estimated time of arrival to the next charging facility to a next charging facility charge controller in a flight path (Michalski ¶[113-117]). It is noted that although Michalski teaches that it’s the server which communicates to each stand the information in question, modifying Michalski such that the 

With respect to claim 18 Michalski teaches a control system and apparatus, wherein the route cluster network of charging facilities reports service data regarding the battery powered vehicle to the transportation control node as it occurs, (Michalski ¶[113-117]). 

With respect to claim 19 Michalski teaches a control system and apparatus, wherein the transportation system control node periodically assesses route cluster network status for each active travel event (Michalski ¶[113-117]). 

With respect to claim 20 Michalski teaches a control system and apparatus, wherein the transportation control node receives information from a battery-powered vehicle in an assigned route cluster network of a problem requiring intervention, and after assessing the information, initiates an emergency procedure (Michalski ¶[147]).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalski (US 2016/0376031) in view of Morgan-Brown (US 2019/316924), Lee (US 2017/0182901) and further in view of Martinotti (US 2018/0126871).


Martinotti teaches a system and apparatus, wherein the battery-powered vehicle is a pod with a rechargeable battery the pod coupled to and carried by a drone (Martinotti Fig. 1-3 ¶[13-19]). 
Thus as shown above Michalski teaches a base invention of an electric drone and Martinotti teaches a modular pod type electric vehicle. These two references are analogous to one another because they are both drawn to electric drone type vehicles. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Michalski to apply the teachings of Martinotti because the teaching of a modular pod type electric vehicle taught by Martinotti was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of an electric drone taught by Michalski to yield the advantage of making it easier to transport a load from a ground transportation system to an air transportation system, and vice versa, as it only requires to disconnect the passenger module from the current propulsion module and connect it to a different propulsion module or to a compatible transportation infrastructure (See Martinotti ¶[28]) and the results would have been predictable to one of ordinary skill in the art.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalski (US 2016/0376031) in view of Morgan-Brown (US 2019/316924), Lee (US 2017/0182901) and .

With respect to claim 7, Michalski does not talk about whether or not capacitors are used in their charging stations. It is noted that capacitors are notoriously old and well known in the art of electronics and are likely a part of Michalski’s charging stations. Assuming arguendo that it does not applicant has been provided with Dongyang.
Dongyang teaches a control system and apparatus, wherein the computerized charge controller comprises a first ultra-capacitor for providing high charge current (Dongyang sections I and II note: Super capacitors and ultra capacitors are the same thing).
Thus as shown above Michalski teaches a base invention of a charging station and Dongyang teaches wherein a charge controller comprises a first ultra-capacitor for providing high charge current. These two references are analogous to one another because both systems are drawn to electric vehicle charging stations. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Michalski to apply the teachings of Dongyang because the teaching of wherein a charge controller comprises a first ultra-capacitor for providing high charge current taught by Dongyang was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a charging station taught by Michalski because it is known that super/ultra capacitors have high power densities, fast charge and discharge, long working life and are adaptable to the working environment (see 

 With respect to claim 8 Michalski as modified in claim 7 teaches a system wherein the charge controller is coupled to a power grid, and transfers power into the first ultra-capacitor from the power grid (Dongyang Section I paragraph 2). 

With respect to claim 9 Michalski as modified in claim 7 teaches a system wherein the charge controller directs discharge of the first ultra-capacitor to the charge transfer apparatus on demand (Dongyang At least Section I paragraph 1). 

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalski (US 2016/0376031) in view of Morgan-Brown (US 2019/316924), Lee (US 2017/0182901), Dongyang (“Research on super capacitor voltage balancing of electric vehicle charging stations” provided to applicant on file) and further in view of Berry (US 2014/0103158).

With respect to claim 10 Michalski does not clearly state that the vehicle’s energy storage and transfer device is an ultra-capacitor. It is noted that capacitors are notoriously old and well known in the art of electronics and are likely a part of Michalski’s vehicles. Assuming arguendo that it does not applicant has been provided with Berry.

Thus as shown above Michalski teaches a base invention of an electric drone and Berry teaches an electric drone wherein the electric drone include an ultra-capacitor. These two references are analogous to one another because both are drawn to electric drones. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Michalski to apply the teachings of Berry because the teaching of an electric drone wherein the electric drone include an ultra-capacitor taught by Berry was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of an electric drone taught by Michalski because it is known that ultra capacitors have high power densities, fast charge and discharge, long working life and are adaptable to the working environment (see Dongyang section I, paragraph 1) and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 11 Michalski as modified in claim 1 and 10 teaches a system wherein, wherein the charging interface comprises slider rails and the charge receiving interface comprises electric contact brushes connected to the second ultra-capacitor, the brushes making physical contact with the slider rails to take the transferred charge into the second ultra-capacitor from the first ultra-capacitor (Michalski Fig. 1-6 element 22 ¶[45], . 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalski (US 2016/0376031) in view of Morgan-Brown (US 2019/316924), Lee (US 2017/0182901), Dongyang (“Research on super capacitor voltage balancing of electric vehicle charging stations” provided to applicant on file), Berry (US 2014/0103158) and further in view of Akhavan-Tafti (US 2019/0381910).
With respect to claim 12 although Michalski does disclose wireless charging (Michalski ¶[61]), Michalski does not go into low level detail of how the wireless charging works.
Akhavan-Tafti teaches a control system, wherein the charge transfer apparatus is a vertically oriented wireless pad and the charge receiving apparatus is a magnetic coil receiver connected to the energy storage device (Akhavan-Tafti ¶[47]). 
Thus as shown above Michalski teaches a base invention of wireless charging and Akhavan-Tafti teaches wherein the charge transfer apparatus is a vertically oriented wireless pad and the charge receiving apparatus is a magnetic coil receiver connected to the energy storage device. These two references are analogous to one another because both systems are drawn to wireless charging. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Michalski to apply the teachings of Akhavan-Tafti because the teaching of wherein the charge transfer apparatus is a vertically oriented wireless pad and the charge receiving apparatus is a magnetic coil receiver connected to the energy storage device taught by Akhavan-Tafti was recognized as part of the ordinary .

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalski (US 2016/0376031) in view of Morgan-Brown (US 2019/316924), Lee (US 2017/0182901), Dongyang (“Research on super capacitor voltage balancing of electric vehicle charging stations” provided to applicant on file), and Berry (US 2014/0103158) and further in view of Lovshin (US 2016/0016476).

With respect to claim 13 although Michalski as modified previously does teach charging via sliding rails (Michalski Fig. 1-6 element 22 ¶[45]), Michalski as modified previously does not clearly teach wherein the second ultra-capacitor discharges into one or more batteries carried by the electrically-power vehicle when disconnected from the power source.
Lovshin teaches wherein the second ultra-capacitor discharges into one or more batteries carried by the electrically-power vehicle after disengagement from the energy source (Lovshin ¶[32, 55]). 
Thus as shown above Michalski teaches a base invention of a drone with an energy storage device and Lovshin teaches discharging an ultra capacitor into a battery within a drone. These two references are analogous to one another because both systems are drawn to . eliminating/reducing and an overall decrease in the use of electricity generated by fossil fuels (see Lovshin ¶[13]) and the results would have been predictable to one of ordinary skill in the art.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalski (US 2016/0376031) in view of Morgan-Brown (US 2019/316924), Lee (US 2017/0182901), Dongyang (“Research on super capacitor voltage balancing of electric vehicle charging stations” provided to applicant on file), and Berry (US 2014/0103158) and Akhavan-Tafti (US 2019/0381910) and further in view of Lovshin (US 2016/0016476).

With respect to claim 14 although Michalski as modified previously does teach wirelessly charging power sources (Michalski ¶[61], Akhavan-Tafti ¶[47]), Michalski as modified previously does not clearly teach wherein the second ultra-capacitor discharges into one or more batteries carried by the electrically-power vehicle when disconnected from the power source.

Thus as shown above Michalski teaches a base invention of a drone with an energy storage device and Lovshin teaches discharging an ultra capacitor into a battery within a drone. These two references are analogous to one another because both systems are drawn to . Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Michalski to apply the teachings of Lovshin because the teaching of discharging an ultra capacitor into a battery within a drone taught by Lovshin was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a drone with an energy storage device taught by Michalski to yield the advantage of eliminating/reducing and an overall decrease in the use of electricity generated by fossil fuels (see Lovshin ¶[13]) and the results would have been predictable to one of ordinary skill in the art.
Additional Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krishnamoorthy (US 2018/0074485): Teaches a drone charging system that explicitly mentions a WAN (Krishnamoorthy ¶[20-21]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.S.F/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665